11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                JUDGMENT ON REMAND

Tory Levon Kirk,                               * From the Criminal District
                                                 Court No. 5 of Dallas County,
                                                 Trial Court No. F-0962440-L.

Vs. No. 11-13-00130-CR                         * September 24, 2015

The State of Texas,                            * Memorandum Opinion by Bailey, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed.